Holt, Judge,
delivered tbe following opinion:
As to the plaintiff and the defendant Mariano Pesquera, the right at issue in this case was presented in the proceeding, the record of which is in evidence, formerly pending in the district court of San Juan, and which was instituted by Pesquera, and to which plaintiff’s vendor, II. E. Smith, was a party, and was, determined by that court, it being one of general jurisdiction. That litigation was in substance identical as to party and subject-matter with this one as to said Pesquera; and whether the decision was erroneous or not, it is conclusive in this case so *517far as Pesquera is concerned. The matter is res judicata as to him. The motion is, therefore, sustained as to him, and the jury are directed to return a verdict in his favor. As to the other defendants the motion is overruled, the court being of the opinion the question as to title and possession and ouster of the' plaintiff, or those under whom he claims, should be left to the jury.